DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I.	35 U.S.C. 112(f): controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional limitations, reflection/reflective module/member, elastic member, first elastic member, second elastic member, and actuator of claims 1,6,8,9, and 15 will NOT be interpreted under 35 U.S.C. 112(f)
Claims 1 and 15 recite a reflection/reflective module/member configured to change a path of light/redirect light. Claims 6 and 8 recite first and second elastic members configured to elastically support the reflection module. Claim 9 recites an elastic member configured to elastically support the lens module and an actuator configured to provide driving force. Each of these limitations satisfies prongs (A) and (B) above because they use a generic placeholder (module, member, actuator) and are followed by an associated function. However, each fails to satisfy prong (C) for the reasons detailed in subsections A and B below. Therefore, as these limitations fail to satisfy prong (C), they will not be interpreted under 35 U.S.C. 112(f).
A.	First and second elastic members
Claims 6 and 8 further recite that the first and second elastic members comprise first and second and third and fourth elastic bodies, respectively. The Examiner submits that an elastic body is a structural phrase representing an element sufficient to perform the function of elastically supporting the reflection module. Therefore, the first and second elastic members are modified by structure sufficient to perform their functions.
B.	Reflection/reflective module/member, elastic member, and actuator
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that the associated description and illustration of the reflection/reflective module/member, elastic member, and actuator are sufficient to inform one of ordinary skill in the art that they denote structure. Specifically, each of the figures in Applicant’s drawings illustrate a structural configuration of a camera module with specific structural components associated with reflection/reflective module/member, elastic member, and actuator. Additionally, the specification describes how each of these components operates with other elements of the camera module to accomplish its functions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (US 2018/0316847).
As to claim 9, Lau et al. teaches a camera module (Fig. 1, imaging device “100”), comprising: 
a lens module (Fig. 1, imaging lens “108” and lens carrier “216”) comprising lenses (Fig. 7 and [0083], lines 1-4); 
a lens holder (Fig. 2, casing “202”) into which at least a portion of the lens module is inserted (e.g., Fig. 3B); 
an elastic member (Fig. 2, spring “206A/B”) configured to elastically support the lens module ([0064], lines 6-10); 
an actuator (Fig. 2, IS actuators – coils “212A & B” and “214A & B” and magnets “208A & B”) configured to provide driving force to rotate the lens module relative the lens holder ([0064], lines 4-6); 
an image sensor (Fig. 1, curved photo-sensor “114”) disposed on an image side of the lens module (Fig. 1), 
wherein an imaging plane of the image sensor comprises a curved surface ([0060], lines 4-6).
As to claim 10, Lau et al. teaches the camera module of claim 9, wherein the curved surface is concave toward the lens module (Fig. 1).
As to claim 11, Lau et al. teaches the camera module of claim 9, wherein a radius of curvature of the curved surface is equal to a distance from a center of rotation of the lens module to a center of the image sensor (Fig. 8D; [0090], lines 1-8).
As to claim 12, Lau et al. teaches the camera module of claim 9, wherein the elastic member comprises a first elastic member disposed on a first side of the lens module with respect to an optical axis (Figs. 5 and 6, left portion of top spring “208A”) and a second elastic member disposed on a second side opposite the first side of the lens module with respect to optical axis (Figs. 5 and 6, right portion of top spring “208A”).
As to claim 14, Lau et al. teaches the camera module of claim 9, further comprising: 
a housing (Fig. 2, casing “202” and base “204”) accommodating the lens holder (Figs. 3B and 3C; {A portion of the housing (i.e. base “204”) accommodates the casing “202” (i.e., the claimed lens holder) from below.}); 
a third magnet (Fig. 3C, one of magnets “208A & B”) mounted on a first surface ([0066], lines 7-9) in which the lens holder and the housing oppose each other in a direction perpendicular to a direction of an optical axis (Fig. 3C); and 
a third coil (Fig. 3C, the actuating coil “212A/B” that opposes the magnet corresponding to the claimed “third magnet”) mounted on a second surface ([0065], lines 6-10) in which the lens holder and the housing oppose each other in the direction perpendicular to the direction of an optical axis (Fig. 2; {As illustrated in Fig. 2, the actuating coils are mounted to oppose the magnets along two different axes, each of which is perpendicular to the optical axis and along a direction in which two vertical sides of casing oppose each other.}).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5,7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2018/0239161) in view of Lau et al. (US 2018/0316847).
	As to claim 1, Seol et al. teaches a camera module (Fig. 1, actuator “1000” with the photographing device noted in [0038], lines 1-4), comprising: 
a lens module (Fig. 1, lens “210”) comprising lenses ([0035], lines 1 and 2); 
a reflection module (Fig. 2, optical reflector “110,” support frame “120,” and middle frame “130”) disposed on an object side of the lens module (Figs. 1 and 2), and configured to change a path of light so that the light incident on the reflection module is directed toward the lens module ([0043]); and 
an image sensor disposed on an image side of the lens module ([0038], lines 1-4), 
wherein the reflection module is configured to be rotated with respect to a first axis and a second axis perpendicular to the first axis ([0059]). 
The claim differs from Seol et al. in that it requires that the imaging plane of the image sensor comprises a curved surface. However, in the same field of endeavor, Lau et al. discloses an imaging device (Fig. 1, imaging device “100”) comprises an optical image stabilization system (Fig. 1, lens control apparatus “102”) that rotates a lens ([0060], lines 9-13) to redirect light toward an image sensor with a curved image plane (Fig. 1, curved photo-sensor “114”). In light of the teaching of Lau et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace Seol’s presumably planar image sensor/photographing device with the curved image sensor of Lau et al. because Seol’s reflective camera module design would be particularly suited to use of a curved image sensor. More specifically, in paras. [0087]-[0090], Lau et al. notes that the translation of the lens for either focusing or image stabilization results in blurriness of the captured image at the periphery of the image sensor. With a reflective camera module like Seol’s, the pivot point for rotational image stabilization is stationary. Therefore, any blurriness of the captured image at the periphery can be alleviated due to the use of Seol’s dedicated set of focusing and zooming lenses that will not change the rotational pivot point, unlike Lau’s design.   
	As to claim 2, Seol et al., as modified by Lau et al., teaches the camera module of claim 1, wherein the curved surface is concave toward the lens module (see Lau et al., Fig. 1).
	As to claim 3, Seol et al., as modified by Lau et al., teaches the camera module of claim 2, wherein a radius of curvature of the curved surface is equal to a distance from a center of a reflecting surface of the reflection module to a center of the image sensor (see Lau et al., Fig. 8D; [0090], lines 1-8).
	As to claim 4, Seol et al., as modified by Lau et al., teaches the camera module of claim 1, further comprising: 
a housing accommodating the reflection module (see Seol et al., Fig. 2, base frame “140” and circuit board “160”); and 
a ball member in contact with the reflection module and the housing (see Seol et al., Fig. 4A, balls “180-2”), 
wherein the reflection module is supported in a rotatable manner by the ball member (see Seol et al., [0082] and [0083]).
As to claim 5, Seol et al., as modified by Lau et al., teaches the camera module of claim 4, further comprising a first magnet (see Seol et al., Fig. 4A, magnet “135”) mounted on a first surface in which the reflection module and the housing oppose each other in an incident direction of the light (see Seol et al., Fig. 2), and a first coil (see Seol et al., Fig. 2, coil “150-2”) mounted on a second surface in which the reflection module and the housing oppose each other in the incident direction of the light (see Seol et al., Fig. 2).
As to claim 7, Seol et al., as modified by Lau et al. and Hu et al., teaches the camera module of claim 4, further comprising a second magnet (see Seol et al., Figs. 2 and 3, first magnet “121”) mounted on a first surface in which the reflection module and the housing oppose each other in a direction perpendicular to an incident direction of the light (see Seol et al., Figs. 2 and 3), and a second coil (see Seol et al., Figs. 2 and 3, first coil “150-1”) mounted on a second surface in which the reflection module and the housing oppose each other in the direction perpendicular to the incident direction of the light (see Seol et al., Figs. 2 and 3).
The combination of Seol et al. and Lau et al. detailed above in claim 1 forms the basis for the rejection of claim 15 that follows.
As to claim 15, Seol et al., as modified by Lau et al., teaches a camera module (see Seol et al., Fig. 1, actuator “1000” with the photographing device noted in [0038], lines 1-4), comprising: 
a lens module (see Seol et al., Fig. 1, lens “210”) comprising lenses aligned along an optical axis ([0035]); 
a reflective member (see Seol et al., Fig. 2, optical reflector “110”) configured to redirect light incident on a surface thereof toward the lens module (see Seol et al., [0043]), and configured to be rotated in two directions around an axis perpendicular to the optical axis (see Seol et al., [0059]); and 
an image sensor comprising a curved imaging plane (see Lau et al., Fig. 1, curved photo-sensor “114”) configured to receive the light redirected toward the lens module after the light has passed through the lenses (see Seol et al., [0038], lines 1-4).

2.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2018/0239161) in view of Lau et al. (US 2018/0316847) and further in view of Hu et al. (US 2018/0329276).
	As to claims 6 and 8, Seol et al., as modified by Lau et al., teaches the camera module of claims 5 and 7. The claims, however, differ from claims 5 and 7 in that they require  
a first/second elastic member configured to elastically support the reflection module, 
wherein the first/second elastic member comprises a first/third elastic body and a second/fourth elastic body, respective first ends of the first/third elastic body and the second/fourth elastic body being connected to the housing, and respective second ends of the first/third elastic body and the second/fourth elastic body being connected to the reflection module, and 
the first/third elastic body and the second/fourth elastic body are configured to allow one of the first/third elastic body and the second/fourth elastic body to be compressed and the other of the first/third elastic body and the second/fourth elastic body to be tensioned, when the reflection module rotates.
In the same field of endeavor, Hu et al. discloses a reflective camera module (Fig. 2, optical system “100” with light-sensing element “400”) comprising a reflecting module (Fig. 2, reflecting unit “302”) that redirects light on a first axis to a lens and image sensor on a second axis perpendicular to the first axis (Fig. 2, “IL” vs. “RL”). The reflecting module is rotatable ([0038]) and includes a support frame (Fig. 2, outer frame “304”) that connects to a base housing (Fig. 2, base “312”) via four elastic members (Fig. 2, elastic members “314”), two of which compress and the other two tense during module rotation about a specific axis (Fig. 4; [0038]; {As the reflecting unit is rotatable about the Ax axis, the top elastic members will either compress or tense depending on the rotation direction, and the bottom elastic members will compress or tense converse to the compression or tension of the top elastic members.}). In light of the teaching of Hu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to connect elastic members between at least Seol’s middle frame and base frame because an artisan of ordinary skill in the art would recognize that the natural potential energy established in the springs during reflector rotation can restore the position of the optical reflector after stabilization, thereby alleviating the need to provide additional electrical restoring energy.
  
3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2018/0316847).
As to claim 13, Lau et al. teaches the camera module of claim 9, wherein the actuator comprises a first magnet (Fig. 3C, one of magnets “208A & B”) and a first coil (Fig. 3C, the actuating coil “212A/B” that opposes the magnet corresponding to the claimed “first magnet”), opposing each other in a direction of a first axis perpendicular to a direction of an optical axis, and a second magnet (Fig. 3C, the other of magnets “208A & B”) and a second coil (Fig. 3C, the other actuating coil “212A/B” that opposes the magnet corresponding to the claimed “second magnet”), opposing each other in a direction of a second axis perpendicular to the direction of an optical axis (Fig. 2; {As illustrated in Fig. 2, the actuating coils are mounted to oppose the magnets along four different axes, each of which is perpendicular to the optical axis.}). 
As to the limitation requiring that “the first magnet and the second magnet are mounted on the lens module, and the first coil and the second coil are mounted on the lens holder,” Lau et al. discloses that the coils move relative to the magnets. However, the Examiner takes official notice to image stabilization driving units in which magnets move relative to a stationary coil as well known in the art. One of ordinary skill in the art would recognize that reversing the positions of the coils and magnets in Lau et al., where the coil is mounted to the casing and the magnet is mounted to the movable lens carrier, represents a simple modification, yielding the predictable result of magnet motion relative to the coils and where the advantages achieved by Lau’s design may still be realized.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Bachar et al. (US # 10,488,631) discloses a reflection module for a camera module, where the reflection module can be designed with multiple different radii of curvature (see Fig. 1K).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/7/2022